  Case 8:20-cv-01501-JSM-AEP Document 1 Filed 07/01/20 Page 1 of 8 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


JARED UBRIACO,                      )
                                    )
      Plaintiff,                    )
v.                                  )                  Case No.:
                                    )
BEALL’S, INC.,                      )
                                    )
      Defendant.                    )
____________________________________/

                 PLAINTIFF’S COMPLAINT WITH DEMAND FOR JURY TRIAL

       COMES NOW Plaintiff, JARED UBRIACO (“Plaintiff” or “Ubriaco), and files his

Complaint against Defendant, BEALL’S, INC. (“Defendant” or “Beall’s”), and in support states

the following:

                                      NATURE OF THE CLAIMS

       1.        This is an action for monetary damages pursuant to the Family and Medical Leave

Act of 1996, 29 U.S.C §§ 2601 et seq. (“FMLA”), and the Florida Civil Rights Act of 1992, Fla.

Stat. §§760.10, et seq. (“FCRA”).

       2.        This action is to redress Defendant’s unlawful employment practices against

Plaintiff including Defendant’s interference with Plaintiff’s use of FMLA and Defendant’s

unlawful discrimination and harassment against Plaintiff due to his handicap leading to his

unlawful termination.


                                     JURISDICTION AND VENUE

       3.        This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and

1343, as this action involves federal questions regarding deprivation of Plaintiff’s civil rights under

the FMLA.

                                                  1
  Case 8:20-cv-01501-JSM-AEP Document 1 Filed 07/01/20 Page 2 of 8 PageID 2



       4.      This Court has supplemental jurisdiction over Plaintiff’s related claims arising

under state law pursuant to 28 U.S.C. §1367(a).

       5.      Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because a

substantial part of the events or omissions giving rise to this action, including the unlawful

employment practices alleged herein occurred in this District.

                                              THE PARTIES

       6.      Plaintiff, Ubriaco, is a citizen of the United States, and is and was at all times

material, a resident of the state of Florida, residing in Pinellas County, Florida.

       7.      Defendant, Beall’s, is a Florida Profit Corporation with its principal place of

business in Bradenton, Florida.

       8.      Defendant is an employer as defined by the all laws under which this action is

brought and employs the requisite number of employees.

                                  PROCEDURAL REQUIREMENTS

       9.      Plaintiff has complied with all statutory prerequisites to filing this action.

       10.     On January 2, 2019, Plaintiff filed a charge of discrimination with Florida

Commission on Human Relations (“FCHR”).

       11.     Plaintiff’s charge was filed within three hundred days after the alleged unlawful

employment practices occurred.

       12.     On April 8, 2020 the Florida Commission on Human Relations issued to Plaintiff a

Determination of Reasonable Cause to believe that an unlawful practice occurred.

       13.     This complaint was filed within three-hundred and sixty-five days of the Florida

Commission on Human Relations’ issuance of its Reasonable Cause Determination.




                                                  2
 Case 8:20-cv-01501-JSM-AEP Document 1 Filed 07/01/20 Page 3 of 8 PageID 3



                                      FACTUAL ALLEGATIONS

         14.   Plaintiff worked for Defendant as a Network Engineer for approximately three

years.

         15.   Plaintiff is a handicapped male.

         16.   At all times relevant to this action, Plaintiff was a qualified individual with a

handicap within the meaning of the FCRA. Plaintiff has an actual handicap, has a record of being

handicapped, and/or is perceived as being handicapped by Defendant.

         17.   Defendant was on notice of Plaintiff’s handicap.

         18.   At all times material, Plaintiff was able to perform the essential functions of his job

with or without accommodations.

         19.   In October 2018, Plaintiff sent an email to Stephen Occhiogrosso, Manager of

Network Engineering, and Angela Pasquale, Human Resources Manager to notify Defendant of

his medical conditions.

         20.   Subsequently, Plaintiff verbally explained his medical conditions to Mr.

Occhiogrosso and inquired into workplace accommodations.

         21.   Mr. Occhiogrosso provided Plaintiff with an accommodation form to complete.

         22.   In early November 2018, Plaintiff submitted the completed documentation to

Defendant’s Human Resources department requesting reasonable accommodations.

         23.   Defendant refused to grant Plaintiff’s request for accommodation.

         24.   Shortly thereafter, Plaintiff provided Defendant with a letter from his doctor

supporting Plaintiff’s request for reasonable accommodations. Once again, Human Resources

refused to accept Plaintiff’s documentation.




                                                  3
  Case 8:20-cv-01501-JSM-AEP Document 1 Filed 07/01/20 Page 4 of 8 PageID 4



       25.       Around this time, Mr. Ochiogrosso demanded Plaintiff return his work laptop and

informed Plaintiff he was prohibited from working remotely.

       26.       Further, Plaintiff’s pay was altered and his emails were locked or deleted such that

he could only access approximately the last thirty days of communications.

       27.       Plaintiff mailed a copy of the doctor’s letter to Defendant and once again made a

reasonable request for accommodation.

       28.       Rather than grant Plaintiff’s request for reasonable accommodations, Defendant

sent Plaintiff a letter stating that Defendant could offer a much different accommodation than what

Plaintiff requested.

       29.       Defendant indicated that if Plaintiff could not work under the terms proposed by

Defendant, then Plaintiff’s employment would be terminated.

       30.       Defendant’s offer to provide Plaintiff a lesser accommodation was effectively a

denial Plaintiff’s reasonable request for accommodation.

       31.       The accommodation Plaintiff requested would not have caused undue hardship to

the Defendant.

       32.       Plaintiff was eligible for FMLA leave at all times relevant.

       33.       At no time did Defendant inform Plaintiff of his right to use FMLA leave when it

gave him the ultimatum to either return to work under Defendant’s terms or be terminated.

       34.       Instead of reasonably accommodating Plaintiff’s handicap or offering Plaintiff

FMLA leave, Defendant terminated Plaintiff’s employment.

       35.       Plaintiff has been damaged by Defendant’s illegal conduct.

       36.       Plaintiff has had to retain the services of the undersigned counsel and has agreed to

pay said counsel reasonable attorneys’ fees.



                                                   4
  Case 8:20-cv-01501-JSM-AEP Document 1 Filed 07/01/20 Page 5 of 8 PageID 5



                                                  Count I:
                                   Interference in Violation of the FMLA

        37.      Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-36 above.

        38.      Plaintiff was an employee eligible for protected leave under the FMLA.

        39.      Plaintiff exercised, or attempted to exercise, his rights under the FMLA.

        40.      Defendant interfered with Plaintiff’s lawful exercise of his FMLA rights.

        41.      Defendant’s actions were willful, knowing, and voluntary, and otherwise done with

malice and/or reckless indifference for Plaintiff’s rights.

        42.      Plaintiff was injured due to Defendant’s willful violations of the FMLA, to which

he is entitled to legal relief.

                                              Count II:
                        Handicap Based Discrimination in Violation of the FCRA

        43.      Plaintiff re-alleges and adopts as if fully set forth herein, the allegations stated in

Paragraphs 1-36 above.

        44.      Plaintiff was a qualified individual with a handicap under the meaning of the

FCRA.

        45.      Defendant is prohibited under the FCRA from discrimination against Plaintiff

because of his handicap with regard to discharge, employee compensation, and other terms,

conditions, and privileges of employment.

        46.      Defendant violated the FCRA by discriminating against Plaintiff based on his

handicap.

        47.      Defendant intentionally discriminated against Plaintiff on the basis of his handicap.




                                                    5
  Case 8:20-cv-01501-JSM-AEP Document 1 Filed 07/01/20 Page 6 of 8 PageID 6



        48.     As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of the FCRA, Plaintiff has suffered lost wages, lost benefits, as well as severe

mental anguish and emotional distress, including but not limited to depression, humiliation,

embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and emotional pain and

suffering, for which Plaintiff is entitled to an award of monetary damages and other relief.

        49.     Defendant’s unlawful conduct in violation of the FCRA was outrageous, malicious,

was intended to injure Plaintiff, and was done with the conscious disregard of Plaintiff’s civil

rights, entitling Plaintiff to an award of exemplary and punitive damages.

                                             Count III:
                           Failure to Accommodate in Violation of the FCRA

        50.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-36 above.

        51.     At all times relevant to this action, Plaintiff was a qualified individual with a

handicap within the meaning of the FCRA. Plaintiff has an actual handicap, has a record of being

handicapped, and/or is perceived as being handicapped by Defendant.

        52.     Defendant was aware of Plaintiff’s handicap.

        53.     Defendant failed to accommodate Plaintiff’s handicap.

        54.     Defendant’s discriminatory conduct, in violation of the FCRA has caused Plaintiff

to suffer a loss of pay, benefits, and prestige.

        55.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

entitling him to compensatory damages.

        56.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to the Plaintiff’s federally protected rights, thereby entitling him to punitive damages.




                                                   6
  Case 8:20-cv-01501-JSM-AEP Document 1 Filed 07/01/20 Page 7 of 8 PageID 7



                                                 Count IV:
                                   Retaliation in Violation of the FCRA

        57.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-36 above.

        58.     Plaintiff engaged in protected activity under the FCRA while employed by

Defendant.

        59.     Defendant engaged in intentional retaliation against Plaintiff for his participation

in protected activity.

        60.     Defendant’s conduct violated the FCRA.

        61.     Defendant’s discriminatory conduct, in violation of the FCRA, has caused Plaintiff

to suffer a loss of pay, benefits, and prestige for which he is entitled to damages.

        62.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

entitling him to compensatory damages.

        63.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to Plaintiff’s protected rights, thereby entitling him to punitive damages.


                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, requests this Honorable Court:


        a)      Enter judgment requiring Defendant to pay back wages and back benefits found to

be due and owing at the time of trial, front-pay, compensatory damages, including emotional

distress damages, in an amount to be proved at trial, punitive damages, liquidated damages, and

prejudgment interest thereon;

        b)      Grant Plaintiff his costs and an award of reasonable attorneys’ fees (including

expert fees); and


                                                   7
Case 8:20-cv-01501-JSM-AEP Document 1 Filed 07/01/20 Page 8 of 8 PageID 8



    c)      Award any other and further relief as this Court deems just and proper.


                                      JURY DEMAND

    Plaintiff hereby requests a trial by jury on all triable issues herein.


                                            Respectfully Submitted:

                                            /s/ Gary Martoccio
                                            Gary Martoccio
                                            Florida Bar No. 99040
                                            Spielberger Law Group
                                            4890 W. Kennedy Blvd., Ste. 950
                                            Tampa, Florida 33606
                                            T: (800) 965-1570
                                            F: (866) 580-7499
                                            Gary.Martoccio@spielbergerlawgroup.com

                                            Counsel for Plaintiff




                                               8
